Se i
OUR T me. ;

Case 1:19-cr-00368-MAD Document3 Filed 10/22/19 Pa enh:
j (

    
 
  

Pome, Te

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YO

In Re: United States of America )
V. ) .Case No. 1:19-CR-368 (MAD)
Gary Ryan )

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned Attorney hereby applies to the Court for the issuance of a writ of habeas corpus

] Ad Prosequendum, LC Ad Testificandum:

 

 

 

1. Name of detainee: Gary Ryan

2. A/K/A(s)(if applicable):

3. Prisoner ID# (if applicable): 55326

4. Detained by: Albany County Jail

 

Address: 840 Albany Shaker Rd. Colonie, NY 12211
5. Detainee is: ,
A: charged in this district by:

 

& Indictment 1 Information [J Complaint
B: (J awitness not otherwise available by the ordinary process of the Court.
6. Appearance is necessary on Thursday, October 24, 2019 at 1:30 p.m. for:
] proceedings to be held at Albany, NY
C] proceedings to be held at before Hon. Daniel J. Stewart

 

Judicial Officer (if court proceeding)

 
 
    

Kath Kopita
Assistant U.S. Attorney

WRIT OF HABEAS CORPUS

Ad Prosequendum, L] Ad Testificandum:

The above application is granted and the above-named custodian, the Federal Bureau of
Investigation, as well as the United States Marshal for this district, is hereby ORDERED to i
produce the named detainee, on the date, at the time recited above, ny further proceedings
to be had in this cause, and at the conclusion of said proceedings460 retuin said detainee to the

above-named custodian.
Date Signed: Oct a2 R09 / /\ V9 I 7
, Urlted Fate aise Judge

RETURN OF SERVICE |
Executed on by :

  

 

 

 

 

(Signature)

Revised 7/18/13
